Case: 11-41205     Document: 00512018664         Page: 1     Date Filed: 10/12/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 12, 2012
                                     No. 11-41205
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

RAYMOND WASHINGTON, also known as Blood,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:08-CR-227-4


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
        Raymond Washington appeals his conviction of conspiring to possess with
the intent to distribute cocaine. See 21 U.S.C. § 846. He argues that the district
court abused its discretion when it admitted evidence and testimony at his trial
that related to his involvement in marijuana trafficking. He complains that the
district court determined that his acts were intrinsic to the charged offense
based on the Government’s false assertion that the individuals with whom he
dealt marijuana introduced him to the individuals with whom he dealt cocaine.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-41205   Document: 00512018664      Page: 2   Date Filed: 10/12/2012

                                  No. 11-41205

      In a conspiracy case, evidence is considered intrinsic if it is “relevant to
establish how the conspiracy came about, how it was structured, and how each
[participant] became a member.” United States v. Lokey, 945 F.2d 825, 834 (5th
Cir. 1991) (citing United States v. Nichols, 750 F.2d 1260, 1265 (5th Cir. 1985)).
We review a district court’s evidentiary rulings with respect to intrinsic or
extrinsic evidence for an abuse of discretion. United States v. Coleman, 78 F.3d
154, 156 (5th Cir. 1996).
      Washington has not shown that the district court based its evidentiary
ruling on false assertions from the Government. Nor has he shown that the
district court abused its discretion in determining that the evidence relating to
his involvement in marijuana trafficking was intrinsic to the charged conspiracy
offense and not subject to the requirements of Federal Rule of Evidence 404(b).
      The evidence in question was intrinsic to the conspiracy offense because
it provided background information necessary for a jury to understand the
structure of the cocaine conspiracy, the nature of the conspiratorial relationship
between Washington and his accomplices, and how the conspiracy came about.
See United States v. Rice, 607 F.3d 133, 141 (5th Cir. 2010); United States v.
Miranda, 248 F.3d 434, 440-41 (5th Cir. 2001); United States v. Royal, 972 F.2d
643, 648 (5th Cir. 1992). In addition, the evidence of Washington’s marijuana
trafficking activities and cocaine trafficking activities was inextricably
intertwined. See United States v. Watkins, 591 F.3d 780, 784-85 (5th Cir. 2009).
Washington trafficked marijuana both before and during the time he was
trafficking cocaine, some of the same accomplices who helped Washington traffic
marijuana helped him traffic cocaine, and funds from the two operations were
co-mingled and used for the benefit of both ventures.
      In any event, the district court’s admission of the marijuana related
evidence was harmless in light of Washington’s confession of guilt and other
evidence presented at trial. See Rice, 607 F.3d at 140-41.
      AFFIRMED.

                                        2